DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed September 28, 2021, the title was amended to further describe the intended invention; claims 1 and 13-16 were amended to further define the controlling aspects of the lithography apparatus; claim 4 was canceled and claims 21-25 were added.  Claims 1-3 and 5-25 have been presented for further consideration.

Allowable Subject Matter
Claims 1-3 and 5-25 [renumbered 1-24] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination fail to explicitly teach or suggest of a system and method consistent with the proposed independent claims 1 and 13-16, wherein processing abnormalities and error conditions within lithographic processing are determined based on analyzing allowable range differentiations between processing conditions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Poock et al., US Patent Application Publication No 2010/0112468, and Watanabe, US Patent Application Publication No. 2014/0125963, teach of systems and methods for analyzing lithographic processing and determining anomalies during operations and end products.  The balance of the references cited in the attached PTO Form-892 focus on different techniques used in analyzing lithographic processing, pattern results and overall operations procedures to determine anomalies or errors in operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119